Title: 20 July., 20 July 1776
From: Adams, John,Continental Congress, Board of War
To: 


       
       20 July. The congress resolved that Jacques Antoine de Franchessin be commissioned a lieutenant colonel and assigned to the Flying Camp (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 5:595; Note: An additional resolution immediately following and recommending Dr. Isaac Senter to Dr. John Morgan may have proceeded from the same report).
      